Citation Nr: 0210408	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1967 to August 1969.  Service in Vietnam is 
indicated by the evidence of record.

This appeal arose from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO) which denied the veteran's claims of entitlement to 
increased disability ratings for bilateral hearing loss and 
PTSD.  The veteran testified at a hearing chaired by the 
undersigned  member of the Board of Veterans' Appeals (Board) 
at the RO in October 2000.  A February 2001 decision, the 
Board granted a 10 percent evaluation for defective hearing 
and remanded the issue of entitlement to an increased 
disability rating for  PTSD to RO for additional development, 
to include a psychiatric examination which would attempt to 
distinguish between psychiatric symptomatology due to 
service-connected PTSD and nonservice-connected 
symptomatology. 

In January 2001, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  A June 2002 RO rating 
decision denied the veteran's claim for TDIU.  A July 2002 
Written Brief Presentation indicates disagreement with the 
June 2002 total rating denial.  

The filing of a Notice of Disagreement (NOD) initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  The RO has not yet issued a Statement of the 
Case as to the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  Under the jurisprudence of the  United 
States Court of Appeals for Veterans Claims (the Court), the 
Board is obligated to remand the issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  Consequently, the matter will 
be addressed in the REMAND portion of this decision.

The Board observes in passing that the June 2002 RO rating 
decision also denied the veteran's claims with respect to 
increased ratings for gunshot wound residuals and tinea 
versicolor and denied service connection for low back 
disability.  To the Board's knowledge, the veteran has not 
filed a NOD as to any of those issues.  Consequently, they 
are not on appeal and will be discussed no further herein.


FINDING OF FACT

The veteran's PTSD symptomatology causes occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as: depression, Vietnam flashbacks and 
nightmares, intrusive thoughts and memories, sleep 
disturbances, impaired impulse control, difficulty in 
adapting to stressful circumstances, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have 
been met, effective September 2, 1997.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2001); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will the address the issue of 
entitlement to an increased disability rating for PTSD.

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the veteran was informed in the 
November 1999 Statement of the Case and the Supplemental 
Statements of the Case dated in April 2000, May 2000, and 
April 2002 of the pertinent law and regulations and the types 
of evidence that could be submitted by him in support of his 
claim.  The veteran has submitted both lay and medical 
evidence in support of his claim.  The Board further observes 
that the veteran was specifically informed of the provisions 
of the VCAA in its February 2001 decision.   

Duty to assist

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  On the basis of 
review of the claims folder, there is no indication that the 
veteran has further evidence or argument to submit. The 
veteran and his representative have not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).

The report of a February 2000 VA psychiatric examination of 
the veteran is of record.  As noted in the Introduction, the 
Board remanded this case in February 2001 so that the veteran 
could be accorded another VA psychiatric examination. The 
requested examination was conducted in April 2001.  The 
report of the examination is of record and will be described 
below.

There is sufficient evidence of record with which the Board 
may make an informed decision.  The veteran has not pointed 
to any pertinent evidence which exists and which has not been 
associated with the veteran's claims folder.  In addition, 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a personal hearing before the 
undersigned in October 2000.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.

Specific schedular criteria for rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Effective November 7, 1996, 
before the veteran's claim was filed, VA's Rating Schedule, 
38 C.F.R. Part 4, was amended with regard to rating mental 
disorders, including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130]. Since the veteran's 
initial claim for benefits based on PTSD was not filed until 
March 1997, after the regulatory change occurred, only the 
current version of the schedular criteria is applicable to 
his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).

The VA Schedule for Rating Disabilities reads in pertinent 
part as follows:

PTSD

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

VA outpatient records reveal that the veteran was working 
full-time in April 1997, although he complained of being 
depressed and withdrawn.  It was noted in July 1997 that the 
veteran continued to have traumatic dreams, flashbacks, 
nightmares, and intrusive thoughts about Vietnam.  

An outpatient record dated September 2, 1997 reveals that the 
veteran continued to have disturbing nightmares, flashbacks, 
and intrusive thoughts about his Vietnam experiences; also 
noted, however, were auditory and visual hallucinations.  The 
assessment was PTSD with severe industrial and social 
impairment.   A report dated October 23, 1997 contained a 
similar assessment. 

According to a May 1998 VA Compensation and Pension 
Examination report, the veteran complained of almost daily 
combat-related flashbacks and weekly Vietnam-related 
nightmares, and depression; he was easily angered.  He was 
working as a mason and viewed himself as occupationally 
successful.  He did not have any close friends.  On mental 
status examination, the veteran's grooming and hygiene were 
within normal limits.  His affect was described as subdued; 
he was oriented to person, place, and time.  Concentration 
was mildly impaired, but his memory was within normal limits.  
GAF was estimated to be approximately 53. 

The veteran said that although he worked as a bricklayer, he 
had not worked at all in 2000.  The veteran noted depression, 
memory problems, irritability, and intrusive thoughts and 
nightmares involving Vietnam.  On mental status evaluation, 
the veteran's pants and shoes were stained.  His affect was 
restrictive, and his mood was dysphoric and resentful.  He 
was oriented times two; he could not initially remember the 
date or even the day of the week, although he eventually was 
able to determine the day of the week since he had gone to 
church the day before.  His immediate memory, his 
concentration, and his abstract thinking were described as 
poor.  The diagnoses were PTSD and rule out dementia of the 
Alzheimer's type, early.  GAF was 55, which as noted above is 
indicative of moderate impairment.  The examiner concluded 
that the veteran had significant cognitive impairment such 
that he was incompetent to handle his benefits and that he 
was functioning in the mild-to-moderately impaired range in 
memory, concentration, arithmetic reasoning, and abstract 
reasoning.  It was noted that the etiology of the impairment 
was unclear.

According to an interview done with the veteran by VA to 
determine his competency, he said that he socialized with 
family and friends but was not comfortable in large crowds.  
The veteran and his wife testified before the undersigned 
sitting at the RO in October 2000 as to the severity of the 
veteran's PTSD symptomatology.

VA outpatient records dated in January 2001 reveal that 
despite complaints of depression and unusual sleep patterns, 
the veteran's attention, concentration, memory, and cognitive 
functioning were intact.  GAF was 50.  The veteran complained 
of almost nightly combat nightmares in February 2001; GAF was 
60.

As noted in the Introduction, this case was remanded by the 
Board in February 2001 so that additional psychiatric 
evaluation of the veteran could be done. 

When examined by VA in April 2001, the veteran noted 
difficulty sleeping, nightmares about Vietnam, memory 
problems, and depression.  On mental status examination his 
mood was considered mildly dysphoric, and he had difficulty 
concentrating.  There was mild to moderate impairment of in 
recent memory.  There were no hallucinations or homicidal or 
suicidal ideations.  The pertinent diagnosis was PTSD with 
depression; it was noted that the veteran had some memory 
problems and that he should be referred for memory testing.  
GAF was 70.

On VA psychological evaluation in May 2001, it was noted that 
the veteran's mood was moderately depressed and his affect 
was blunted.  He was oriented times two but did not know the 
date.  He was unable to cite any current events.  The veteran 
underwent a series of psychological tests, and the examiner 
described the results as extremely low.  The assessment was 
that the veteran was functioning in the extremely low range 
of intelligence, which was a marked deterioration compared 
with the premorbid estimated level of low average.  It was 
noted that although the veteran had a low level of education, 
it was likely that there had been a decline from his highest 
level of functioning.  While there was clear evidence of 
cerebral dysfunction overlaid upon a life long intellectual 
level significantly below average and a poor educational 
level, the etiology of the cerebral dysfunction was not 
clear.  Dementia, mild or mild to moderate, was diagnosed and 
it was noted that there was significant impairment in memory 
and disturbance in executive functioning, such as abstracting 
and sequencing.  GAF was 50 based on cognitive functioning, 
with serious impairment in occupational and social 
functioning.


VA outpatient records for May 2001 reveal that the veteran 
had poor attention and concentration, but his speech was 
relevant and logical.  GAF was 60.  When seen by a VA 
psychologist in October 2001, the veteran complained of 
insomnia and combat nightmares.  He was considered mildly 
depressed and was not suicidal.  His GAF was 60.  A VA 
psychiatrist who examined the veteran in October 2001 
indicated that the veteran appeared to be doing fine on 
medication.  Although the veteran was depressed, it was noted 
that this was primarily due to a business related court 
problem rather than to his PTSD.  The veteran was calm and 
his speech was relevant and coherent.  His memory and 
cognition were noted to be intact.  GAF was 50.

Analysis

(i.)  Initial matter 

There has been some question in the record as to which of the 
veteran's psychiatric symptoms are due to his service-
connected PTSD and which are due to nonservice-connected 
disabilities, such as dementia.  Although a VA examination 
conducted in April 2001 determined that the veteran had some 
symptoms indicative of dementia, including memory impairment 
and cognitive functioning, the attempt to differentiate which 
psychiatric symptoms were related to the veteran's PTSD and 
which symptoms were due to nonservice-connected disability 
was not entirely successful, since the cause of the veteran's 
dementia was unclear and could have been due to service head 
injury.  Consequently, since there is no clear delineation 
between psychiatric symptomatology which is due to PTSD and 
that which is not, the Board will attribute all of the 
veteran's psychiatric symptomatology to his service-connected 
PTSD, in accordance with contentions made on behalf of the 
veteran in July 2002.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

(ii.)  Schedular rating

The Board has carefully reviewed the evidence of record.  
Based on this evidence, it is the conclusion of the Board 
that the level of severity of the veteran's service-connected 
PTSD warrants the assignment of a 50 percent disability 
rating with the application of 38 C.F.R. § 4.7.  The medical 
evidence, which has been reported in some detail above, 
demonstrates that the veteran's PTSD symptomatology causes 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: depression, Vietnam 
flashbacks and nightmares, intrusive thoughts and memories, 
sleep disturbances, impaired impulse control, difficulty in 
adapting to stressful circumstances, and difficulty in 
establishing and maintaining effective work and social 
relationships.

Overall, the medical evidence demonstrates that the veteran's 
PTSD manifestations include anger, depression, sleep problems 
and cognitive impairment.  Although there is evidence that 
his functioning is not significantly impaired by PTSD (see in 
particular the April 2001 VA examination, including a GAF 
score of 70), the disability picture portrayed appears to be 
closer to 50 percent than 30 percent.  As note above, a 50 
percent rating includes symptoms such as impairment of 
memory, which is present in this case.  Applying the 
provisions of 38 C.F.R. § 4.7, the Board believes that the 
assignment of a 50 percent disability rating is appropriate.
 
It must now be determined whether a rating in excess of 50 
percent can be assigned.  See AB v. Brown, 6 Vet. App. 35 
(1993) [applicable law mandates that when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded].

The Board concludes from the above evidence that an 
evaluation of 70 percent is not warranted for PTSD because 
the evidence does not show pathology productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, near 
continuous panic or depression affecting the ability to 
function independently and effectively, spatial 
disorientation, and neglect of personal appearance and 
hygiene.  

In fact, the evidence indicates that some of the veteran's 
symptoms, such as problems with memory and cognition, may not 
be constant.  Moreover, GAF scores since February 2000 have 
fluctuated between 50 and 70, which means that symptoms have 
fluctuated from serious to mild.  Despite a GAF of 50 in 
October 2001, the VA psychiatrist concluded that the veteran 
was doing fine on his medication, that his depression was 
primarily related to problems other than PTSD, and that the 
veteran's memory and cognition were intact.  

Additionally, a 100 percent evaluation is not warranted for 
PTSD because the evidence does not show symptomatology 
productive of total social and occupational impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
The evidence simply does not reflect that this is the case.  
The veteran has never been hospitalized for PTSD; he has not 
had persistent delusions or hallucinations; there is no 
evidence of constant disorientation to time or place, 
although he has sometimes had trouble determining the day of 
examination; there is no evidence of grossly inappropriate 
behavior; and while there is some evidence of memory loss, it 
has not been so profound that he did not know his name or 
occupation or the names of family members.  

In short, the Board believes that an increased disability 
rating, 50 percent may be assigned under the circumstances 
here presented.

(iii.)  Fenderson considerations

As discussed above, since this case involves the appeal of an 
initially-assigned disability rating, Fenderson v. West, 12 
Vet. App. 119 (1999), applies.  Accordingly, in evaluating 
the veteran's PTSD disability, the Board must consider the 
concept of "staging" assigned disability ratings, that is 
awarding separate percentage evaluations for separate periods 
based on the facts found during the appeal period. 

The veteran filed an initial claim of entitlement to service 
connection for PTSD on March 20, 1997.  Service connection 
was granted by rating decision dated in October 1999, and a 
10 percent disability rating was assigned, effective March 
20, 1997.  A May 2000 rating decision granted an increased 
evaluation of 30 percent for PTSD, effective February 14, 
2000, which was the date of a VA psychiatric examination 
during which increased PTSD symptomatology was identified, 
according to the RO.  See 38 C.F.R. § 3.400 (2001).  By 
rating decision dated in October 2000, the 30 percent 
evaluation for PTSD was given an earlier effective date of 
March 20, 1997, the date of the veteran's initial claim.

Accordingly, the Board will evaluate the veteran's PTSD 
symptomatology in an effort to determine whether an 
evaluation in excess of 30 percent may be assigned at any 
time after March 20, 1997.

As discussed by the Board above, a VA outpatient treatment 
record sated September 2, 1997 indicated that the veteran's 
service-connected PTSD had become more severe.  The Board 
believes that evidence of such increased severity allows for 
the assignment of a 50 percent disability rating beginning on 
September 2, 1997.
Prior to that time (i.e. after March 20, 1997 but before 
September 2, 1997), the veteran's PTSD symptoms were 
consistent with the assignment of a 30 percent rating.  As 
noted above, there was no indication in the medical records 
that the veteran's PTSD  was productive of anything worse 
than an occasional decrease in work efficiency due to 
depressed mood and sleep impairment.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent disability rating should be 
assigned effective September 2, 1997.  To that extent the 
appeal is allowed.


 
ORDER

An increased evaluation of 50 percent for PTSD is granted, 
effective September 2, 1997, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

As noted in the Introduction, a June 2002 VA rating decision 
denied entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  A July 2002 Written Brief Presentation filed on 
behalf of the veteran by his representative contends that a 
grant of a total disability rating based on individual 
unemployability is justified.

An issue is placed in appellate status by the filing of a 
NOD.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105, a NOD initiates appellate 
review in the VA administrative adjudication process].  A NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  The NOD 
must be in terms which can be reasonable construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2001).  The NOD must 
be filed within one year from the date that the RO mails 
notice of the determination.
See 38 C.F.R. § 20.302(a) (2001).

Because the July 2002 submission on behalf of the veteran 
mentions the issue of entitlement to a total disability 
rating based on individual unemployability, it is construed 
as a NOD to the June 2002 denial of that issue.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented].   


In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to the RO to 
direct that a SOC be issued.  Accordingly, in the 
circumstances presented in this case, the RO must issue a 
SOC.  Under the Court's jurisprudence, the Board is obligated 
to remand this issue so that such may be accomplished.  See 
Godfrey, supra; see also Manlicon v. West, 12 Vet. App. 238 
(1999).

In light of the above circumstances, this case is REMANDED to 
the RO for the following action:

The RO must issue a SOC pertaining to the 
issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  The veteran and his 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect the appeal.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



